THOMPSON, Presiding Judge,
concurring in the result.
' I concur with the general holdings of the main opinion. I write specially to note my belief that the negligent-aggravation and negligent-assignment claims are not barred by the statutory limitations period because they accrued within three years of the date the plaintiff filed suit. The supreme court recognized in Chatham v. CSX Transportation, Inc., 613 So.2d 341 (1993), that negligent aggravation and negligent assignment are torts independent from the defendant’s tortious acts that originally injured the plaintiff. I believe that, as independent torts, those claims have independent dates of accrual defined by the Jones Act and general maritime law.2 Therefore, to the extent that the plaintiffs negligent-aggravation and negligent-assignment claims accrued within the statutory limitations period, I believe that the main opinion is correct in holding that they are not barred.
THOMAS, J., concurs.

. See White v. Mercury Marine, Div. of Brunswick, Inc., 129 F.3d 1428, 1435 (11th Cir.1997) ("we hold that a cause of action 'accrues’ for the purposes of 46 U.S.C.App. § 763a [the general maritime statute of limitations] when the plaintiff knew or should have known of his injury and its cause”).